 

 

 

 

 

 

November 27, 2006

 

Craig E. Eisenacher

7645 Old Thyme Court

Parkland, FL 33076

 

Re: Employment Agreement

 

Dear Mr. Eisenacher:

 

This letter (“Agreement”) is to confirm that Everest Global Services, Inc.
(“Company”) wishes to make you an offer of employment subject to the following
terms and conditions. The term “Group” as used in this letter shall refer to
Everest Re Group, Ltd. and all its subsidiaries and affiliates as now or
hereafter constituted.

 

1.

(a)

The terms of this Agreement will commence on December 18, 2006 and, unless
terminated sooner or unless extended in writing, will terminate on December 19,
2008.

 

 

 

 

(b)

You will be employed by the Company as Executive Vice President and Chief
Financial Officer.

 

 

 

 

(c)

During the term of your employment, you shall not engage in any activities
competitive with the business of the Group or detrimental to the best interests
of the Group or the business of the Group.

 

 

 

2.

(a)

As compensation for your services to the Company during the term of your
employment, the Company shall pay you a salary at the rate of $400,000 per annum
payable according to the Company’s normal payroll schedule.

 

 

 

 

(b)

In addition to your salary, you will be eligible to participate in Everest Re
Group, Ltd.’s Annual Incentive Plan as implemented by the Company. It is
understood that this bonus plan is entirely discretionary in nature and may be
amended or terminated by Group at any time with or without prior notice to you.
For March of 2007, you will receive a minimum bonus of $275,000.

 

 

 

 

(c)

You will be entitled to receive 25 days of annual vacation with pay, which may
be taken in the calendar year for which it is earned.

 

 

 

3.

 

At the first practicable time, you will be granted 10,000 stock options and
15,000 restricted shares of Everest Re Group, Ltd. stock in accordance with the
Company’s 2002 Stock Incentive Plan as Amended May 2006, subject to approval by
the Everest Re Group, Ltd. Compensation Committee. Stock options and restricted
shares vest twenty percent per year over a five-year period while you remain
employed with the Company.

 

 

 

4.

 

You will reimbursed up to a maximum of $50,000 for all reasonable expenses
associated with the sale of your home in Florida and relocation to the New
Jersey area. Reimbursable relocation expenses shall include commission on the
sale of your Florida residence, packing, unpacking, moving expenses, storage
fees, surveys and closing costs on a new residence and

 

--------------------------------------------------------------------------------

Page 2

C. Eisenacher

November 27, 2006

 

 

 

 

travel associated with relocating, subject to the Corporate Travel Policy.
Invoices and proper expense documentation must be submitted for reimbursement.

 

In addition to the above, the Company will provide reasonable reimbursement for
temporary housing for up to 120 days while you establish your residence in the
New Jersey area.  

 

 

 

5.

(a)

The Company has the right to terminate your employment prior to the termination
date of this Agreement for reasons other than misconduct or a breach of Company
policies. In such event, a separation payment of $800,000 will be made to you.
“Misconduct” shall be defined as any activity as set forth in Paragraph 5(b)
below.

 

 

 

 

(b)

The Company may terminate your employment for cause at any time during the term
of this Agreement without prior notice to you. In that event, your employment
with the Company shall forthwith be terminated, and except as may be required
under Paragraph 5(a) above, the Company shall have no further obligations to
you. Termination for cause shall mean a termination of your employment on
account of: (i) willful misfeasance or gross negligence by you in a matter of
material importance to the conduct of the Group’s affairs; (ii) your negligence
having an adverse effect, financial or otherwise, on the Group or on the conduct
of the Group’s affairs; (iii) a material breach by you of your obligations under
this Agreement or your refusal to satisfactorily perform any duties reasonably
required hereunder, after notification by the Company of such breach or refusal
and your refusal or failure to remedy such breach within 10 days of such
notification; or (iv) your conviction or indictment for a criminal offense.

 

 

 

6.

 

You recognize that, by reason of your employment hereunder, you may acquire
confidential information and trade secrets concerning the operation of the Group
and of the clients of the Group, the use or disclosure of which could cause the
Group substantial loss and damages that could not be readily calculated and for
which no remedy under applicable law would be adequate. Accordingly, you
covenant and agree with the Company that you will not, either during the term of
your employment hereunder or at any time thereafter, disclose, furnish or make
accessible to any person, firm or corporation (except in the ordinary course of
business in performance of your obligations to the Group hereunder or with the
prior written consent of the Company pursuant to authority granted by a
resolution of the Company) any confidential information that you have learned or
may learn by reason of your association with the Group. As used in this
Paragraph 6, the term “confidential information” shall include, without
limitation, information not previously disclosed to the public or any
governmental agency by the Group with respect to the business or affairs of the
Group including, without limitation, information relating to business
opportunities, trade secrets, systems, techniques, procedures, methods,
inventions, facilities, financial information, business plans or prospects. Upon
termination of this Employment Agreement, you shall immediately return to the
Company all documents, records and information in your possession (whether in
paper or electronic format) and shall affirmatively confirm and represent that
you have not retained any copies thereof.

 

 

 

7.

 

Without intending to limit the remedies available to the Company, you
acknowledge that a breach of the covenants and agreements contained in Paragraph
6 of this Agreement may result in material irreparable injury to the Group for
which there is no adequate remedy at law and that it will not be possible to
precisely measure damages for such injuries. Therefore, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining you
from engaging in activities prohibited by Paragraph 6 or such other relief as
may be required specifically to enforce any of the covenants in such Paragraph.
You agree to reimburse and indemnify the Company for all legal fees and costs.

 

 

 

8.

 

This Agreement will be binding upon and inure to the benefit of you and the
Company and any successors and assigns of the business of the Company.

 

 

 

--------------------------------------------------------------------------------

 

Page 3

C. Eisenacher

November 27, 2006

 

 

9.

 

This Agreement contains all the terms and conditions agreed upon by the parties
hereto, and no other agreements, oral or otherwise, regarding your employment
and/or this Agreement shall be deemed to exist or to bind any of the parties
hereto.

 

 

 

10.

 

The terms of this Agreement may not be modified or amended except by written
instrument signed by the Company and you.

 

 

 

11.

 

The validity, interpretation, and performance of this Agreement shall be
governed by and construed in accordance with the laws of New Jersey.

 

 

 

12.

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed sufficiently given if delivered in person, or mailed
by certified first class, postage prepaid, or sent by a reputable overnight
courier service. Notices shall be deemed given as of the date delivered.

 

 

 

13.

 

If any one or more of the provisions contained in this Agreement shall be held
to be invalid, illegal, or unenforceable in any respect, such invalidity,
illegality, or unenforceability shall not affect any other provisions hereof.

 

 

 

By signing this letter in the space provided below, you acknowledge the Company
has recommended that you consult with an attorney prior to commencing your
employment under the terms set forth in this Agreement.

 

Your signature below also acknowledges that you are hereby given ten days to
consider this Agreement and that the ten-day period is sufficient time for you
to review and evaluate the terms and conditions set out above.

 

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ JOSEPH V. TARANTO

 

 

 

 

Joseph V. Taranto

Chairman and Chief Executive Officer

 

 

 

CONFIRMED AND ACCEPTED:

 

 

 

 

 

 

 

 

 

 

/s/ CRAIG EISENACHER

 

 

 

 

Craig E. Eisenacher

 

 

 

November 29, 2006

Date

 

 

 

 